People v Piasta (2022 NY Slip Op 04244)





People v Piasta


2022 NY Slip Op 04244


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


365 KA 20-00071

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMICHAEL J. PIASTA, JR., ALSO KNOWN AS MICHAEL JEROME PIASTA, JR., ALSO KNOWN AS MICHAEL PIASTA, ALSO KNOWN AS MICHAEL JEROME PIASTA, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (LEAH NANCY FARWELL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (ROBERT J. SHOEMAKER OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Genesee County Court (Charles N. Zambito, J.), dated September 17, 2019. The order, among other things, determined the amount of restitution owed by defendant. 
It is hereby ORDERED that the order so appealed from is unanimously reversed as a matter of discretion in the interest of justice and on the law and the matter is remitted to Genesee County Court for further proceedings in accordance with the same memorandum as in People v Piasta ([appeal No. 1] — AD3d — [July 1, 2022] [4th Dept 2022]).
Entered: July 1, 2022
Ann Dillon Flynn
Clerk of the Court